United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, AUBURN PARK POST )
OFFICE, Chicago, IL, Employer
)
__________________________________________ )
A.D., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-0132
Issued: May 12, 2021

Case Submitted on the Record

ORDER DISMISSING APPEAL
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

On November 2, 2020 appellant filed a timely appeal from an April 23, 2020 merit decision
of the Office of Workers’ Compensation Programs (OWCP). The Clerk of the Appellate Boards
assigned the appeal Docket No. 21-0132.
The Board, having duly considered the matter, concludes that the appeal docketed as No.
21-0132 must be dismissed. The Board’s jurisdiction is limited to the review of final adverse
OWCP decisions issued under the Federal Employees’ Compensation Act (FECA).1 The case
record as transmitted to the Board does not contain a final adverse decision of OWCP issued within
180 days from the date of docketing of the current appeal.2
The 180th day following the April 23, 2020 OWCP decision, which granted appellant a
schedule award for seven percent permanent impairment of the left upper extremity in a claim

1

5 U.S.C. § 8149; 20 C.F.R. §§ 501.2(c) and 501.3(a).

2
Id. at § 501.3(e) provides in pertinent part: “Any notice of appeal must be filed within 180 days from the date of
issuance of a decision of OWCP.”

assigned OWCP File No. xxxxxx225, was October 20, 2020.3 As appellant did not file an appeal
with the Board until November 2, 2020, more than 180 days after the April 23, 2020 schedule
award decision, the Board finds that the appeal docketed as No. 21-0132 is untimely filed. The
Board is, therefore, without jurisdiction to review the appeal of the April 23, 2020 decision.
Appellant has not offered a reason to explain her failure to timely file an appeal with supporting
documentation sufficient to establish compelling circumstances.
For the foregoing reasons, the Board finds that there is no final adverse OWCP decision
over which the Board may properly exercise jurisdiction, the Board concludes that the appeal
docketed as No. 21-0132 must be dismissed.
IT IS HEREBY ORDERED THAT the appeal docketed as No. 21-0132 is dismissed.
Issued: May 12, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

3

On April 16, 2020 OWCP administratively combined OWCP File Nos. xxxxxx061 and xxxxxx225 with the latter
designated as the master file.

2

